 In the Matter of COLUMBIA ENVELOPE COMPANY, EMPLOYERandINDEPENDENT ENVELOPE AND PAPER WORKERS' UNION, PETITIONERCase No. 13-R-4330.-Decided July 2, 1947Mr. Otto A. Jaburek,of Chicago, Ill., for the Employer.Messrs. Muench d Muench,byMr. Morgan C. Muench,of Chicago,Ill., for the Petitioner.Messrs. Meyers, Meyers cC Rothstein,byMr. David B. Rothstein,ofChicago, Ill., for the AFL.Mr. Joseph B. Roche,of Chicago, Ill., for the CIO.Mr. Abraham Frank,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Chicago,Illinois, onMay 2, 6, 1947, before Robert T. Drake, hearing officer.The hearing officer's rulings made at the hearing are free from preju-dicial error and are hereby affirmed. The Employer's request for oralargument is denied inasmuch as the record, in our opinion, adequatelypresents the issues and positions of the parties.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERColumbia Envelope Company, an Illinois corporation, is engagedin the manufacture of commercial stationery and catalogue envelopes.Its principal place of business and only plant is located in Chicago,Illinois.During the year 1946 the Employer purchased raw mate-rials valued in excess of $50,000, of which more than 90 percent wasderived from sources outside the State of Illinois.During the sameperiod the Employer sold finished products, valued in excess of$600,000, of which more than 50 percent was shipped to points outsidethe State of Illinois.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.74 N. L. R. B., No. 79. '439 440DECISIONS OF NATIONAL LABOR RELATIONS -BOARDII.THE ORGANIZATIONSINVOLVEDThe Petitioner is a labor organization, claiming to represent em-ployees of the Employer.Chicago Specialty and Novelty Workers, International PrintingPressmen and Assistants Union of North America, Local 385, hereincalled the AFL, is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of theEmployer.Warehouse and Distribution Workers Union, Local 208, Interna-tional Longshoremen and Warehousemen's Union, herein called theCIO, is a labor organization affiliated with the Congress of IndustrialOrganizations, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner and the Employer contend that a single unit compris-ing all production and maintenance employees, including employees inthe printing department, constitute an appropriate unit.As analternative, the Petitioner requests a unit of production and mainte-nance employees and a separate unit of floormen in the commercialand catalogue departments and employees in the printing department.The CIO seeks a unit of all production and maintenance employees,excluding machine operators in the commercial and catalogue depart-ments and employees in the printing department.The AFL seeks aunit of those employees in the commercial, catalogue, and printingdepartments excluded from the production and maintenance unitsought by the CIO.The Employer's plant is under the direct supervision of a generalmanager and the manufacturing process is a continuous operation inwhich the various activities of the employees are closely integrated.In its production of commercial and catalogue envelopes the Employerutilizes a number of envelope machines and two Gordon presses.Themachines automatically turn out finished envelopes and print the re-turn address in a single operation.Floormen in the commercial andcatalogue departments set up the machines for operation. and insert COLUMBIA ENVELOPE COMPANY441the rubber molds from which the impression on the envelopeismade.In the same departments, machine operators feed paper into the ma-chine and see that they are filled with the proper amount of glue andink.The two Gordon presses are operated by employees of the print-ing department, which includes a typesetter and a type distributor.However, when work in the printing department becomes slack, theGordon press operators are shifted to other departments.Both ma-chine operators and Gordon press operators are relatively unskilledand normally are trained on the job within a period of approximately2 weeks.On May 11, 1946, the CIO entered into a contract with the Employeras the representative of a plant-wide unit of productionand mainte-nance employees.Thus the unit sought herein by the AFL wouldrequire the establishment of a separate unit of employees heretoforeincludedin a singleindustrial unit.Moreover, the unit requested bythe AFL would be comprised primarily of employees who do not fallwithin a particular craft for which a separate unit customarily hasreceived the approbation of the Board in the printing industry.In view of the past bargaining history, the interchange of employees,and the integration of operations, we are of the opinion that a singleplant-wide unit requested by the Petitioner and the Employer isappropriate.'We find that all production and maintenance employees of theEmployer, including machine operators and employees of the print-ing department, but excluding salesmen, office and clerical employees,the general manager, and all or any other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTION 2As part of the investigation to ascertain representatives for thepurposes of collective bargaining with Columbia Envelope Company,of Chicago, Illinois, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Thirteenth Region, acting in this matter as agent forthe National Labor Relations Board, and subject to Sections 203.55'' SeeMatterof Be)l oioatz EnvelopeCompany, 38 N. LR. B 914See alsoMatter ofAtlasWall Paper Dvvnson of the Kimberly Clark Corporation,67 N. L R B. 347.PAny participant in' the election herein may,upon its prompt request to,and approvalthereof by,the Regional Director,have its name removed from the ballot. 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDand 203.56, of National Labor Relations Board Rules and Regula-tions-Series 4, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the .date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls, but excluding those employees who have since quit orbeen discharged for cause and have not been rehired or reinstated priorto the date of the election, to determine whether they desire to be rep-resented by Independent Envelope & Paper Workers' Union, or byChicago Specialty and NoveltyWorkers, International PrintingPressmen and Assistants Union of North America, Local 385, AFL,or by Warehouse and Distribution Workers Union, InternationalLongshoremen and Warehousemen's Union, Local 208, CIO, for thepurposes of collective bargaining, or by none.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Election.